Case 2:20-cv-02496-SHL-cgc Document 68 Filed 09/03/21 Page 1 of 3                   PageID 1005




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


MUELLER BRASS CO.,

         Plaintiff,

vs.                                                         No. 2:20-cv-02496-SHL-cgc


DAVID CROMPTON,

         Defendant.

______________________________________________________________________________

                 MUELLER BRASS CO.’S MOTION TO COMPEL
______________________________________________________________________________

         Plaintiff/Counter-Defendant Mueller Brass Co. (“Mueller Brass”), by and through

undersigned counsel and pursuant to Fed. R. Civ. P. 26 and 37, files this Motion to Compel

Defendant David Crompton (“Crompton”) to respond to certain of Mueller Brass’ written

discovery requests. For the reasons stated herein and in Mueller Brass’ Memorandum of Law in

Support, filed contemporaneously herewith, Mueller Brass moves the Court as follows:

      1. To compel Crompton to fully and completely respond to Mueller Brass’ Interrogatory Nos.

12 through 15, and provide the information requested therein.

      2. To compel Crompton to produce the documents requested in Mueller Brass’ Request Nos.

9 through 13.

      3. To order Crompton to reimburse Mueller Brass for its attorneys’ fees and costs associated

with bringing and prosecuting this Motion.

      WHEREFORE, PREMISES CONSIDERED, Mueller Brass Co. moves the Court to

compel Crompton to respond to Mueller Brass’ written discovery requests as set forth above and

provide all information and documents requested therein within 14 days of a ruling on this Motion.
Case 2:20-cv-02496-SHL-cgc Document 68 Filed 09/03/21 Page 2 of 3                  PageID 1006




Mueller Brass further moves the Court for an award of its reasonable attorneys’ fees and expenses

associated with bringing this Motion.


                                            Respectfully submitted,


                                            GLANKLER BROWN, PLLC

                                             By: /s/ Aubrey B. Greer
                                                   Larry H. Montgomery (TN# 9579)
                                                   Aubrey B. Greer (TN# 35613)
                                                   6000 Poplar Ave., Suite 400
                                                   Memphis, Tennessee 38119
                                                   Telephone: (901) 525-1322
                                                   Facsimile: (901) 525-2389
                                                   lmontgomery@glankler.com
                                                   agreer@glankler.com

                                                    Attorneys for Plaintiff, Mueller Brass Co.



                           CERTIFICATE OF CONSULTATION

        On September 2, 2021, counsel for Mueller Brass emailed a letter to Crompton’s counsel,
outlining Mueller Brass’ request for supplementation of the discovery requests at issue in this
Motion. Mueller Brass advised that: if Crompton would not agree to answer the subject
interrogatories and requests for production of documents, if no agreement or compromise was
reached, or if Crompton otherwise failed to respond by close of business on September 3, 2021,
Mueller Brass would proceed to file its Motion to Compel. On September 3, 2021, counsel for
Crompton responded and indicated that the Crompton’s objection to producing the requested
financial information stands.



                                                    /s/ Aubrey B. Greer
                                                          Aubrey B. Greer
Case 2:20-cv-02496-SHL-cgc Document 68 Filed 09/03/21 Page 3 of 3                  PageID 1007




                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 3, 2021, a copy of the foregoing was served on the
parties listed below via the Court’s ECF System and via e-mail and/or United States Mail, postage
prepaid:


ASHCROFT LAW FIRM

Michael J. Sullivan (MA #487210) pro hac
Simon J. Cataldo (MA #690879) pro hac
200 State Street, Floor 7
Boston, Massachusetts 02109
Telephone: (617) 573-9400
Facsimile: (703) 247-5446
msullivan@ashcroftlawfirm.com
scataldo@ashcroftlawfirm.com


BURCH PORTER & JOHNSON, PLLC

Lawrence J. Laurenzi (TN #9529)
Sarah E. Stuart (TN #35329)
130 North Court Avenue
Memphis, Tennessee 38103
Telephone: (901) 524-5000
Facsimile: (901) 524-5024
llaurenzi@bpjlaw.com
sstuart@bpjlaw.com

Attorneys for Defendant, David Crompton


                                                           /s/ Aubrey B. Greer
                                                                 Aubrey B. Greer
